IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 96-KP-00003-SCT
JERIMIAH TERRONOVA COLE, JR. a/k/a J. T. COLE,
JR.
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                              11/14/95
TRIAL JUDGE:                                   HON. ROBERT WALTER BAILEY
COURT FROM WHICH APPEALED:                     LAUDERDALE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        PRO SE
ATTORNEY FOR APPELLEE:                         OFFICE OF THE ATTORNEY GENERAL

                                               BY: WAYNE SNUGGS
DISTRICT ATTORNEY                              BILBO MITCHELL
NATURE OF THE CASE:                            CRIMINAL - OTHER
DISPOSITION:                                   DISMISSED - 8/7/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                8/29/97




     BEFORE PRATHER, P.J., ROBERTS AND MILLS, JJ.

     PRATHER, PRESIDING JUSTICE, FOR THE COURT:




The appellant, having previously pled guilty to uttering forgery, petitioned the trial court for
production of the records in his case. The appellant's stated reason for requesting the record was to
prepare his post-conviction relief motion. The trial judge denied the request for records as frivolous,
which gave rise to this appeal. There is no right to an appeal of an independent motion for production
of the record--outside the context of a) a direct appeal on the merits (precluded in this case by the
guilty plea), or b) a proper motion for post-conviction relief. Therefore, the appeal is dismissed for
lack of jurisdiction. See Fleming v. State, 553 So. 2d 505, 506-8 (Miss. 1989).

DISMISSED.
LEE, C.J., SULLIVAN, P.J., PITTMAN, BANKS, McRAE, ROBERTS, SMITH AND
MILLS, JJ., CONCUR.